Citation Nr: 1643150	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for depression with posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for lumbar spondylosis.

3. Entitlement to a rating in excess of 10 percent for left shoulder strain.

4. Entitlement to a rating in excess of 10 percent for pes planus.

5. Entitlement to a rating in excess of 20 percent for left leg sciatica prior to March 1, 2014 and a compensable rating thereafter.

6. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1994 to December 2003 and from July 2007 to July 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for VA examinations to assess the current nature and severity of his depression with PTSD, lumbar spondylosis, left shoulder strain, pes planus, and left leg sciatica in February 2014.  He did not attend the examinations.  In March 2014 he contacted the VA to report that he did not receive notice of the examinations due to a recent move.  He provided an updated address and requested that the examinations be rescheduled.  

Notably, the Veteran was last afforded a VA examination of the service-connected disabilities at issue in this claim in September 2011 and he has suggested a worsening of the conditions since that time.

As the Veteran has shown good cause for his failure to attend the examinations, the Board finds that they should be rescheduled.  The Veteran is reminded he must update the VA of any changes to his mailing address.

The Board also finds that the Veteran should be afforded a new VA examination with respect to his claim for service connection for asthma and an opinion obtained as to whether he has a respiratory condition, to include asthma, and whether that condition is related to his service.  The Veteran has contended that he has experienced difficulty breathing and chest tightness since service, particularly since being exposed to fumes and particulate from sanding military vehicles in 1994 or 1995.  On VA examination in March 2010 the examiner diagnosed asthma based on the Veteran's subjective report and reported use of an inhaler.  However, pulmonary function testing was normal.  The Veteran's medical treatment records further do not reflect a diagnosis of asthma or an inhaler prescription.  The examiner did not offer an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from August 2013 to present.

2. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his depression with PTSD, lumbar spondylosis, left shoulder strain, pes planus, and left leg sciatica.

3. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to nature, extent and etiology of any current respiratory disability.  All testing deemed necessary must be conducted and results reported in detail. The examiner should provide opinions as to the following: 

 a) The examiner should clarify whether the Veteran has a current respiratory disability. 
 b) For any disability identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service.  The examiner should specifically comment on the report of exposure to fumes and particulate.

A complete rationale for any opinion should be provided.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


